Exhibit e-Dialog, Inc. Consolidated Balance Sheets (Unaudited) September 30, 2007 and 2006 2007 2006 Assets Current Assets: Cash and cash equivalents $ 1,384,497 $ 840,234 Accounts receivable, net allowance for doubtful accounts of 88,928 and 39,699, as of September 30, 2007 and 2006, respectively 8,266,682 4,261,335 Prepaids and other current assets 859,805 799,278 Total Current Assets 10,510,984 5,900,847 Fixed Assets: Computer software and hardware 5,645,415 3,899,714 Furniture and fixtures 332,690 243,102 Leasehold improvements 151,824 151,824 6,129,929 4,294,640 Less accumulated depreciation (3,607,289 ) (2,356,217 ) 2,522,640 1,938,423 Other assets 470,488 275,942 Restricted cash - 151,371 $ 13,504,112 $ 8,266,583 Liabilities & Shareholders’Equity Current Liabilities: Capital lease obligations $ 447,587 $ 764,397 Line of credit - 350,000 Accounts payable 1,025,296 730,988 Accrued expenses and other current liabilities 2,271,850 1,145,791 Deferred revenue - 10,558 Total Current Liabilities 3,744,733 3,001,734 Long-Term Liabilities: Capital lease obligations 152,264 588,732 Series C redeemable preferred stock warrants 16,907 16,907 Other long-term liabilities 94,570 256,690 Total Long-term Liabilities 263,741 862,329 Shareholders' Equity Preferred stock 19,525,000 19,525,000 Common stock 91,546 106,042 Additional paid-in capital 122,190 36,686 Accumulated deficit (10,243,098 ) (15,265,208 ) Total Shareholders' Equity 9,495,638 4,402,520 $ 13,504,112 $ 8,266,583 See notes to consolidated unaudited financial statements e-Dialog, Inc. Consolidated Statements of Operations (Unaudited) Nine Months Ended September 30, 2007 and 2006 2007 2006 Revenue $ 26,483,854 $ 16,580,357 Cost of revenues 10,992,081 7,011,577 Gross profit 15,491,773 9,568,780 Operating Expenses: Sales & marketing 3,068,593 2,207,001 Research & development 3,747,929 2,618,576 General and administrative 4,760,445 3,308,907 Stock-based compensation 51,298 13,108 Total operating expenses 11,628,265 8,147,592 Income from operations 3,863,508 1,421,188 Other income/(expenses): Other expenses (2,756) (96,378) Foreign exchange gain/(loss) 34,716 (37,374) Total other income (expenses) 31,960 (133,752) Income before income taxes and cumulative effect of a change in accounting principle 3,895,468 1,287,436 Provision for income taxes - - Income before cumulative effect of a change in accounting principle 3,895,468 1,287,436 Cumulative effect of a change in accounting principle - 16,907 Net Income $ 3,895,468 $ 1,270,529 See notes to consolidated unaudited financial statements e-Dialog, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, 2007 and 2006 2007 2006 Operating activities: Net income $ 3,895,468 $ 1,270,529 Adjustments to reconcile net income to net cash provided by Operating activities: Depreciation and amortization 934,161 766,539 Cumulative effect of change in accounting principle - 16,907 Amortization of lease concession (138,497 ) (138,497 ) Changes in assets and liabilities: Accounts receivable (2,761,775 ) (509,119 ) Prepaid expenses and other assets (399,500 ) (273,439 ) Accounts payable 647,317 20,558 Accrued expenses and other current liabilities 694,254 (97,207 ) Deferred revenue (19,607 ) (356,032 ) Net cash provided by operating activities 2,851,821 700,239 Investing activities: Purchases of property and equipment (1,591,785 ) (480,075 ) Decrease in restricted cash - 173,362 Increase in other assets (213,067 ) (192,148 ) Net cash used in investing activities (1,804,852 ) (498,861 ) Financing activities: Proceeds from exercise of common stock options 55,873 (39,589 ) Proceeds from line of credit - 50,000 Repayments of capital leases (570,860 ) (556,853 ) Net cash used in financing activities (514,987 ) (546,442 ) Net increase/(decrease) in cash and cash equivalents 531,982 (345,064 ) Cash and cash equivalents at beginning of year 852,515 1,185,298 Cash and cash equivalents at end of year $ 1,384,497 $ 840,234 Supplemental disclosure of cash flow information: Cash paid for interest $ 96,859 $ 41,409 Non-cash investing and financing activities: Common stock issued for acquisition of Adinfonitum, Inc. - $ 66,000 See notes to consolidated unaudited financial statements Notes to consolidated unauditedfinancial statements 1.
